Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2022 was filed after the mailing date of the application on 06/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 recites the limitation "the glycerol" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This has been interpreted as “the glyceryl” as amended in claim 9.

Claims 12 recites the limitation "the glycerol" in lines 1 and 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This has been interpreted as “the glyceryl” as amended in claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The ratio of the glycerol ether polymer and the polyamine compound is broader than the equal equivalents required in instant claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8, 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2002/0102464 (Yoshida).
With respect to claim 1, Yoshida teaches a polymer gel electrolyte (PP 0010) which has a polyglycidol derivative in combination with a crosslinkable functional group-bearing compound (PP 0025).  The crosslinkable functional group-bearing compound may be an epoxy group-bearing compound (PP 0238-0239), such as ethylene glycol diglycidyl ether (a glyceryl ether polymer comprising at least two epoxy groups) (PP 0242). A three-dimensional network can be formed by reacting the epoxy group-bearing compound with a compound having at least two active hydrogens, such as a polyamine (PP 0243).  The crosslinking of the ethylene glycol diglycidyl ether and polyamine would be a ring-opening reaction resulting in a main chain and a plurality of hydroxyl group and epoxy structures on the main chain.  The electrolyte may further comprise a non-aqueous electrolyte solution (PP 0114) and a lithium salt when used in a lithium ion secondary cell (battery) (PP 0100).  Which forms an interpenetrating network (PP 0118), which would intersperse the lithium salt in the crosslinked three dimensional network.  Yoshida teaches an ethylene glycol diglycidyl ether (PP 00242) and a diamine (PP 0134), which would result in the monomers having an epoxy and amine equivalent, however fails to teach the ratio of the glycerol ether polymer to the polyamine compound.  It would have been obvious to one of ordinary skill in the art at the time of filing to find a useable amount of each polymer to form a three-dimensional crosslinked network, and one of ordinary skill in the art would expect the workable amount to include equal parts of epoxy and amine such that the reaction may take place at all available reaction sites. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 2, the glyceryl ether polymer is ethylene glycol diglycidyl ether (PP 0242), which has the formula of claim 2.
With respect to claim 3, the polyethylene glycol has a weight-average molecular weight of 200 to 730,000 (PP 0229).
With respect to claim 8, a three-dimensional crosslinking of glycol ether and polyamine would be expected to have a plurality of hydroxyl groups restricted to the main chain of the crosslinked product. 
With respect to claim 9, an electrolyte solution is prepared by dissolving the polymers (which mixes to form a precursor), coated (on a substrate), and heated to cure (crosslink) to provide a polymer gel electrolyte (PP 0366-0368).  The separator is prepared by impregnating a separator base with the polymer electrolyte solution (PP 0313) which is immersing the resin to obtain a lithium battery electrolyte.
With respect to claim 11, the glyceryl ether polymer and the polyamine compound may be in equal equivalents as discussed in claim 1 above.
With respect to claim 14, the glyceryl ether polymer is ethylene glycol diglycidyl ether (PP 0242), which has the formula of claim 14.
With respect to claim 15, the polyethylene glycol has a weight-average molecular weight of 200 to 730,000 (PP 0229).


Claim(s) 1-9, and 11-17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over CN 107154513A (Li), the machine translation of which is relied upon herein, in view US PGPub 2002/0102464 (Yoshida) and US Patent 4522901 (Shacklette).
With respect to claim 1, Li teaches a polymer gel electrolyte membrane comprising a step of mixing a polyethylene glycol diglycidyl ether, polyether amine and solvent to obtain a precursor solution (page 2, lines 4-5).  The polymer gel electrolyte is a three-dimensional crosslinked network for by the reaction of the polyethylene glycol diglycidyl ether and the polyether amine (Page 2, line 38 – page 3, line 2) which has a plurality of hydroxyl groups on a main chain (Fig. 1).  The precursor is heated to obtain a porous film-supported polymer film which is immersed in a liquid electrolyte to absorb the electrolyte (page 2, lines 6-9).   The liquid electrolyte comprises a sodium salt (page 2, lines 27-29). Fig. 1 shows that the EO unit and the PO unit have equivalent epoxy and amine groups, and Li further teaches that the polyethylene glycol diglycidyl ether may be used in an amount of 1 to 3% and the polyether amine may be used in an amount of 2 to 6%, which would allow for an overall equal equivalents of the epoxy equivalent and amine equivalent.  It would have been obvious to one of ordinary skill in the art at the time of filing to find a useable amount of each polymer to form a three-dimensional crosslinked network, and one of ordinary skill in the art would expect the workable amount to include equal parts of epoxy and amine such that the reaction may take place at all available reaction sites. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
Li fails to teach an electrolyte composition comprising a lithium salt.  Yoshida a three-dimensional network formed by reacting an epoxy group-bearing compound with a polyamine (PP 00243), and may further comprise a non-aqueous electrolyte solution (PP 0114) and a lithium salt  to be used in a lithium ion secondary cell (battery) (PP 0100).  Shacklette teaches that salts used in electrolytes may be lithium, sodium, or potassium.  Lithium in generally more expensive than sodium salts, but offers the advantage of being lighter weight (column 2, lines 36-42).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the non-aqueous electrolyte solution with a lithium salt of Yoshida for the sodium salt of Li in order to form a battery which is lighter weight, as taught by Shacklette. 
With respect to claim 2, the polyethylene glycol diglycidyl ether has the formula C3H5O2-(C2H4O)n-C3H5O (PEGDE, Fig. 1).
With respect to claim 3, the polyethylene glycol diglycidyl ether has a number average molecular weight of 500 (page 2, lines 13-14).
With respect to claim 4, the polyetheramine has the formula CH3CH(NH2)CH2[OCH2CH(CH3)]NH2 (DPPO, Fig. 1).
With respect to claim 5, the polyetheramine may have a molecular weight of 2000 (page 2, line 14).
With respect to claim 6, the polymerization is a ring-opening reaction (page 4, lines 32-34).
With respect to claim 7, Li, Yoshida, and Shacklette fail to teach the oxidation potential of the lithium ion battery, however because the battery is made from the same components in the same process, it would be reasonable to conclude that the unmeasured properties would be substantially similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 8, Fig. 1 shows that the hydroxyl groups are on the main chain and do not show any freely moving groups. 
With respect to claim 9, the polymer gel electrolyte membrane is made from a method of mixing the polyethylene glycol diglycidyl ether, polyetheramine and solvent to obtain a precursor (S1 and S2), applying the precursor to a porous film (S3), heating the reaction (S4), and immersing the polymer film in a liquid electrolyte (S5). (page 2, lines 4-9).
With respect to claim 11, the glyceryl ether polymer and the polyamine compound may be in equal equivalents as discussed in claim 1 above.
With respect to claim 12, a drying temperature may be 60oC for 12 hours (page 4, lines 26-27).
With respect to claim 13, the heating step may be done at temperature of 60oC to 120oC for 8 to 48 hours (page 2, lines 21-22), such as 80oC (Example 1).
With respect to claim 14, the polyethylene glycol diglycidyl ether has the formula C3H5O2-(C2H4O)n-C3H5O (PEGDE, Fig. 1).
With respect to claim 15, the polyethylene glycol diglycidyl ether has a number average molecular weight of 500 (page 2, lines 13-14).
With respect to claim 16, the polyetheramine has the formula CH3CH(NH2)CH2[OCH2CH(CH3)]NH2 (DPPO, Fig. 1).
With respect to claim 17, the polyetheramine may have a molecular weight of 2000 (page 2, line 14).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  CN 107154513 (Li) as discussed above is the closest prior art.  Li discloses the method as discussed, but teaches stirring the mixture for 2 hours.  Li fails to teach stirring the mixture at 55oC for 20 hours.  Li teaches that the porous membrane is placed in a polytetrafluoroethylene mold.  Li fails to teach a poly tetra fluoroethylene substrate.
Claims 19 and 20 depend on claim 18.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Yoshida fails to disclose the sorbitol polyglycidyl ether and the polyamine are in equal equivalents according to an epoxy equivalent and an amine equivalent and therefore it is not obvious to one of ordinary skill in the art at the time of filing to make the glycidyl ether polymer and the polyamine compound in equal equivalents according to an epoxy equivalent and an amine equivalent and each amine group undergoes a ring-opening polymerization.  The examiner respectfully disagrees.  As discussed above, the crosslinking of the ethylene glycol diglycidyl ether and polyamine would be a ring-opening reaction.  One of ordinary skill in the art would be led to find a useable amount of each polymer to form a three-dimensional crosslinked network. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. One of ordinary skill in the art would expect the workable amount to include equal parts of epoxy and amine such that the reaction may take place at all available reaction sites.  The examiner further notes that no criticality has been shown for the claimed limitation.
  Applicant argues that Fig. 1 of Li shows a reaction in which each terminal amine group undergoes a ring-opening polymerization with one epoxy group, and therefore does not teach each terminal amine group of the polyamine undergoing a ring-opening polymerization with two terminal epoxy groups from two glycidyl either polymers.  The examiner respectfully disagrees.  Fig. 1 is one example of a reaction, however Li is good for all that it teaches Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). The polymer gel electrolyte membrane is made from a method of mixing the polyethylene glycol diglycidyl ether, polyether amine and solvent to obtain a precursor forming a three-dimensional crosslinked polymer.  Therefore one of ordinary skill in the art would a polyethylene glycol diglycidyl either and a polyether amine may form a ring-opening polymerization with two terminal epoxy groups from two glycidyl either polymers.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759